Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/2022 has been considered. 

Allowable Subject Matter
Claims 13-19 are allowed. 
Prior arts of references fail to teach wherein said in the claims: 
13 and 17: “a first control arm configured to operate the first tool; and an image controller including an attachment member and an interface, the attachment member configured to secure the image controller to a hand of a clinician engaged with the first control arm, the interface including a first controller configured to operate the imaging device to manipulate a graphical representation on the display”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (2001/0000433) in view of Ibach et al. (2016/0175057) “Ibach”.

As of claim 1. Russell teaches a controller comprising:
an attachment member configured to secure the controller (10 Fig.1A which comprises a controller as shown in [0100]) to a hand of a clinician ([0108] teaches other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9); and
an interface (10 Fig. 1A, [0063]) in communication with a processing unit and supported on the attachment member ([0063] teaches interface device 10 transmits infrared user control signals 12 through signal transmission system 14, to a base/computer interface device 20, which is interconnected into a computer 30 via a cable 28), the interface including a first controller ([0100-0101] teach different control switches 1a-1d, 2a-2d).

Russel fails to teach wherein said 
configured to operate an imaging device of a surgical robot via the processing unit to manipulate a graphical representation on a display.

However, Ibach teaches wherein said 
configured to operate an imaging device of a surgical robot via the processing unit to manipulate a graphical representation on a display (claim 5, claim 6).

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Russel’s interface with the teaching of Ibach as shown above, so the controller  generates the control command based on the movement signal generated by the sensor and the image data generated by the camera (see [claim 5]).

As of claim 2, Russel teaches 
wherein the attachment member has a ring-like shape and is configured to secure the controller to a digit of the clinician ([0108] teaches a ring or ring-type attachment means is shown in FIG. 9).

As of claim 3, Russel teaches 
wherein the attachment member is adjustable ([0112] teaches the use of straps 40a and 40b to firmly encircle the forefinger phalange, thus it would be adjustable as the expression suggests it could be loose instead of firm).

As of claim 4, Ibach teaches 
wherein the first controller is a joystick ([0010] teaches an operating lever also known as a joystick for the operation of an assistance device, which is arranged on a laparoscopic instrument).

As of claim 5, Russel teaches 
wherein the interface includes a second controller ([0100-0101] teach more than one control switch which implies the existence of at least a second a second control switch) having a first position and a second position ([0075] teaches Support 72 can also be used to carry other electronic components associated with device 10 operation, including additional means for creating user control signals, such as positionally activated switches, [0081-0083]]).

As of claim 6, Russel teaches 
wherein the first controller has a first mode when the second controller is in the first position and wherein the first controller has a second mode when the second controller is in the second position ([0082, [0096], [0098]] teach a plurality of mode selected by mode a mode switch 1e, Thus it would be obvious to one ordinary skill in the art before the effective filing date to have the different modes selected in a specific way desired by the user).

As of claim 7, Russel teaches 
wherein the first controller is configured to operate pan functions of the imaging device in the first mode ([0100] teaches a control switch used to control motion of the computer cursor in any direction(e.g., pressing locations 2a, 2b, 2c, and 2d respectively, runs the cursor up, right, down, and left) (see also FIG. 12), wherein operation as pan functions) and is configured to operate rotation mode ([0100] teaches a control switch used to control motion of the computer cursor in any direction(e.g., pressing locations 2a, 2b, 2c, and 2d respectively, runs the cursor up, right, down, and left) (see also FIG. 12), thus any direction would include rotation) and zoom functions of the imaging device in the second mode ([0168] teaches a zoom function).

As of claim 8, Russel teaches 
wherein the second controller is a button or a switch ([0101] teaches control switches).

As of claim 9, Russel teaches 
wherein the second controller is a touch- sensitive surface that is engageable by a digit of the hand of the clinician ([0006, 0007] teach the use of GUI, that includes touch pads as a keyboard alternative, wherein touch pads comprise a touch- sensitive surface).

As of claim 10, Russel teaches 
wherein the first controller is a touch-sensitive surface that is engageable by a digit of the hand of the clinician ([0006, 0007] teach the use of GUI, that includes touch pads as a keyboard alternative, wherein touch pads comprise a touch- sensitive surface). 

As of claim 11, Russel teaches 
wherein the interface is configured for disposition in a palm of the hand of the clinician ([0108] teaches other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9).

As of claim 12, Russel teaches 
wherein the interface is disposed on a glove to be worn on the hand of a clinician ([0108] teaches the interface is customized to be attached to various locations of user’s whole hand (see other attachment means can attach device 10 to the human hand, wrist, finger, etc. For example, a ring or ring-type attachment means is shown in FIG. 9), thus it be obvious to one ordinary skill in the art before the effective filing date to customize the interface to be worn through user’s glove).

As of claim 20, Ibach teaches wherein said 
the first controller of the interface is configured to operate a tool of the surgical robot (claim 6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628